DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a method of controlling a plurality of unmanned aerial vehicles (UAVs), the method comprising: receiving a status from a first UAV of the plurality of UAVs at a controller remotely located from the plurality of UAVs, wherein the status includes a power source charge level of the first UAV, sending movement instructions to the first UAV, wherein the movement instructions include directions to move the first UAV from a first location within a storage facility to a second location within the facility, wherein the second location has a shorter flight time to an egress point of the facility or to a staging area of the facility, relative to the first location, wherein the movement instructions prioritize movement of the first UAV towards the egress point of the facility or towards the staging area of the facility over others of the plurality of UAVs within the facility having lesser charge levels than the first UAV at the first location, as recited in Claim 1.
Additionally, the prior art fails to teach, disclose, or suggest, either alone or in combination, at least one non-transitory machine-readable storage medium that provides instructions that, when executed by a machine, cause the machine to perform operations comprising: instructing the first UAV, based upon the movement instructions, to move from a first location within a storage facility to a second location within the facility, wherein the second location is selected to have a shorter flight time to an egress point of the facility or to a staging area of the facility, relative to the first location, when a power source charge 
Claims 16 and 20 include language similar to that of Claims 1 and 8, respectively, and are allowable for at least reasons similar to those discussed above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833